DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 13 December 2021 has been entered.
Claims 8-25 remain pending in the application, wherein claim 8 has been amended.
Applicant canceled claims 1-7 in the preliminary amendment filed 14 January 2019, but the amendment filed 13 December 2021 does not list claims 1-7.  Applicant is reminded that a complete listing of all claims ever presented, including previously canceled claims, is required.  See MPEP § 714(II)(C)(A).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 September 2021 was filed after the mailing date of the Non-Final Office Action on 13 September 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 8-15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Enjo et al. (US PGPub. No. 2014/0205802, previously cited).
Claim 8: Enjo teaches a cast steel product, such as a reaction tube, hearth roll, radiant tube, etc. (paragraph 0004) (i.e. a hearth roll is a steel product for use in contact with a steel material).  Enjo teaches as a third embodiment where a first cast body and a second cast body are joined by welding (paragraph 0168).  The first and second cast bodies may be formed by producing molten metal, followed by centrifugal casting, stationary casting, etc. (paragraph 0171), which renders as obvious to one of ordinary skill in the art that each of the first and second cast bodies may be formed by centrifugal casting (i.e. both are centrifugally-cast), by stationary casting (i.e. both are stationary cast, or “statically-cast”), or a combination (one is centrifugally-cast and one is statically-cast).  Enjo teaches that the cast body (i.e. the centrifugally-cast body) has the aforementioned composition (paragraph 0171), which contains 0.3-0.7 mass% C, 0.1-1.5% Si, 0.1-3% Mn, 15-40% Cr, 20-55% Ni, 2-4% Al, 0.005-0.4% rare earth element (“REM”) of which at least 80% is La, 0.5-5% W, 0.1-3% Mo, and remainder Fe and impurity (with at least 25% Fe in the remainder) (paragraph 0069).  The composition also includes at least one of 0.01-0.6% Ti, 0.1-3.0% Nb, etc. (paragraph 0090).  Each of these ranges overlap the claimed ranges and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  
While not teaching a singular example of the instantly claimed steel product, it would have been obvious to one of ordinary skill in the art before the effective filing date as this is considered a conventionally known composition known to afford a steel product, and one would have had a reasonable expectation of success.  The limitation of “wherein the centrifugally-cast portion has a surface to come into contact with the steel material and the statically-cast portion does not contact 
Claim 9: Enjo teaches that the cast body (i.e. the centrifugally-cast body) 0.005-0.4% rare earth element (“REM”) of which at least 80% is La, (paragraphs 0069 and 0082-0083), which overlaps the claimed range.  See MPEP § 2144.05.  
Claims 10-11: Enjo teaches that the cast body (i.e. the centrifugally-cast body) contains 0.5-5% W and/or 0.1-3% Mo (paragraphs 0069 and 0086-0089), which overlaps the claimed range.  See MPEP § 2144.05.  
Claims 12-15: The composition taught by Enjo has a minimum Pa of -90.6 (calculated using the lower limit of C, Si, and REM and upper limit of Ni, Ti, and Nb) and a maximum Pa of 52.5 (calculated using the upper limit of C, Si, and REM and the lower limit of Ni, Ti, and Nb).  The minimum Ya is 8.8 (calculated using the upper limit for Al) and maximum Ya is 36.3 (calculated using the lower limit of Al).  These ranges (i.e. Pa of -90.6 to 52.5 and Ya of 8.8 to 36.3) overlaps the claimed proportion of Pa<Ya.  See MPEP § 2144.05.
Claim 25: Enjo teaches where the cast steel product may be a hearth roll, etc. (paragraph 0004).

Claims 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Enjo et al. (US PGPub. No. 2014/0205802, previously cited) as applied to claims 8-15 above, and further in view of Tojo et al. (JP 2012-213781, previously cited).
Claims 16-23: The teachings of Enjo regarding claims 8-15 are outlined above.  Enjo teaches a cast steel product, such as a hearth roll, having a first and second cast body that are joined together by welding and where at least one of the cast bodies may be centrifugally cast from a composition that overlaps the ranges of the claimed composition.  However, Enjo does not teach where a statically-cast portion does not contain Al.
In a related field of endeavor, Tojo teaches a roll for continuous casting machines that is subject to heat stress by contacting high temperature slab (i.e. the roll may be a hearth roll) (paragraphs 0001-0002).  Tojo teaches that it is known to independently produce the sleeve and axis portions of the roll (paragraph 0007).  The axis is also referred to as an arbor (paragraph 0024).  The arbor may be produced by standing casting (i.e. the arbor is statically-cast) (paragraph 0027), and the sleeve is formed by centrifugal casting (paragraph 0031).  The sleeve is fitted to a drum section of the arbor and may be secured by welding two or more places at an arbor (paragraph 0035) (i.e. the centrifugally-cast portion is welded to the statically-cast portion).  Tojo teaches where the arbor may be made of a steel such as structural carbon steel or machine structural steel worker alloy steel (paragraph 0026).  None of the example compositions of paragraph 0026 disclose Al as an essential element (i.e. this is considered to teach where the structural steel of the arbor, i.e. statically-cast portion, does not contain Al). 
As Enjo and Tojo both teach cast bodies for use in high temperature environments, such as a hearth roll, where at least two portions are joined by welding, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Enjo to include where the arbor is statically-cast and may be a steel that does not include Al as taught by Tojo as this is considered a conventionally known steel material and casting method for a cast body to be welded to a centrifugally-cast portion for use as a roll for continuous casting machines (e.g. for use as a hearth roll), and one would have had a reasonable expectation of .

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Enjo et al. (US PGPub. No. 2014/0205802, previously cited) as applied to claim 8 above, and further in view of Mizuno et al. (US PGPub. No. 2008/0241522, previously cited).
Claim 24: The teachings of Enjo regarding claim 8 are outlined above.  Enjo teaches where the centrifugally-cast product, such as a hearth roll (paragraph 0004), will form an alumina layer (paragraph 0031); however, the alumina layer (i.e. ceramic layer) is not a thermal sprayed layer.
In a related field of endeavor, Mizuno teaches a hearth roll that includes a thermal spray coating (paragraph 0001).  The thermal spray contains 30-50% chromium carbide (i.e. a ceramic) (paragraph 0011) and possibly up to 20% yttrium oxide (i.e. a ceramic) (paragraph 0024) (i.e. the thermal sprayed layer is a ceramic thermal sprayed layer).  This thermal spray coating is excellent in buildup resistance, abrasion resistance, and thermal shock resistance when used in a high-temperature zone in a heat treatment furnace and is suitable for use of a hearth roll (paragraph 0022).
As Enjo and Mizuno each teach a hearth roll, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Enjo to include a ceramic thermal spray coating as taught by Mizuno because the thermal spray coating is considered a conventionally known coating known to provide buildup resistance, abrasion .


Response to Arguments
Applicant’s amendments to the written description have overcome each and every objection to the drawings previously set forth in the Non-Final Office Action mailed 13 September 2021.  The objection to the drawings has been withdrawn.
Applicant’s amendments to the abstract have overcome each and every objection to the specification previously set forth in the Non-Final Office Action mailed 13 September 2021.  The objection to the specification has been withdrawn.
Applicant’s arguments filed 13 December 2021 have been fully considered but they are not persuasive for the following reasons:  
Applicant’s arguments regarding the prior art of Enjo, see p. 8-9, and of Enjo in view of Mizuno, see p. 10-11, pertain to the limitations of the portions of the steel product that is to come into contact with a steel material (i.e. the centrifugally-cast portion) or is not to come into contact with a steel material (i.e. the statically-cast portion).  However, these limitations recite intended use of the steel product and are not germane to the patentability of the steel product itself.  See MPEP § 2115.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this regard, Enjo teaches a substantially identical steel product as outlined above, and where the cast steel product may be a hearth roll, etc. (paragraph 0004), which is the 
Applicant’s arguments regarding the prior art of Tojo, see p. 10, recites a translation of Tojo not previously made of record.  The machine translation of Tojo of record recites at paragraph 0035, “It is equipped with the produced sleeve (30) by carrying out shrinkage fit to the drum section (22) of an arbor (20).  Shrinkage fit is performed from the one end side of the drum section (22) in which a stopper (40) is not formed, After a sleeve (30) is inserted in a drum section (22), as shown in Fig. 1, a sleeve (30) is equipped with a pin (42) by the joining of the end of a drum section (22), and the end of a sleeve (30) by 1 or by welding two or more places at an arbor (20).”  Applicant argues that after the sleeve and arbor are shrink-fitted, they are positioned by pins to prevent them from shifting and it is the pins that will be welded to the arbor rather than the sleeve and arbor welded to each other.  However, as described by the translation of record, Tojo teaches where either the sleeve is equipped with a pin or welded (paragraph 0035) (i.e. welding the sleeve and drum would have been obvious to one of ordinary skill in the art due to this explicit disclosure where the arbor may be welded to join to the sleeve).  Furthermore, the manner in which the two portions (i.e. the statically-cast portion and the centrifugally-case portion of the steel product) are to be welded is not recited in the rejected claim(s).  Although claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See MPEP § 2145(II).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        
/SETH DUMBRIS/Primary Examiner, Art Unit 1784